EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with William Daley, Registration No. 52,471 on 02/18/2022.  
 	
 	The claims have been amended as follows:

1.	(Currently Amended) A method, comprising:
presenting a first user interface for a phone application on a first display of a device and a second user interface on a second display of the device, wherein the first display is presented in a portrait orientation, wherein the second user interface has a first arrangement of elements, wherein at least two of the elements are user-selectable elements, and wherein the phone application operates in one of a single display mode or a dual display mode, wherein the single display mode comprises a dialer mode or an in-call mode for the phone application and wherein the dual display mode comprises a call log mode for the phone application;
receiving input from a user, wherein the input comprises a rotation of the device;
based on the rotation of the device, determining the device is in a landscape orientation; 
in response to the rotation of the device being in a counterclockwise direction, the phone application operating in the single display mode, and the determination that the device is in the landscape orientation, displaying the first user interface on the first display in the landscape 
in response to the rotation of the device being in a clockwise direction, the phone application operating in the single display mode, and the determination that the device is in the landscape orientation, displaying the second user interface on the first display in the landscape orientation and displaying the first user interface on the second display in the landscape orientation, wherein a first user-selectable element of the user selectable elements changes position in the landscape orientation, and wherein a second user-selectable element of the user selectable elements changes size in the landscape orientation;
in response to the rotation of the device being in a counterclockwise direction, the phone application operating in the dual display mode, and the determination that the device is in the landscape orientation, displaying the first user interface on the first display and the second display in the landscape orientation; and 
in response to the rotation of the device being in a clockwise direction, the phone application operating in the dual display mode, and the determination that the device is in the landscape orientation, displaying the first user interface on the first display and the second display in the landscape orientation. 

2.	(Original) The method of claim 1, wherein in the first user interface and the second user interface present different content.

3.	(Original) The method of claim 2, wherein the second user interface is a child window of the first user interface.

4.	(Previously Presented) The method of claim 3, wherein the phone application remains in a single display mode during a change in the number of displays that are in view of the user.

5.	(Canceled)

6.	(Canceled)

7.	(Currently Amended) The method of claim [[6]] 1, wherein, in the landscape orientation, the first arrangement of elements further comprises a third user-selectable element and a fourth user-selectable element.

8.	(Canceled)

9.	(Previously Presented) The method of claim 4, further comprising:
executing the phone application;
receiving a manifest;
setting a display binding for the phone application based on the portrait orientation; and
providing the display binding to the phone application.

10.	(Original) The method of claim 9, further comprising:
setting a second display binding in response to the input; and

	
11-20.	(Canceled)

21.	(Currently Amended)  A mobile device comprising:
a first display;
a second display;
a processor coupled with the first display and the second display; and
a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, cause the processor to:
present a first user interface for a phone application on [[a]] the first display and a second user interface on [[a]] the second display, wherein the content is presented in a portrait orientation, wherein the second user interface has a first arrangement of elements, wherein at least two of the elements are user-selectable elements, and wherein the phone application operates in one of a single display mode or a dual display mode, wherein the single display mode comprises a dialer mode or an in-call mode for the phone application and wherein the dual display mode comprises a call log mode for the phone application;
receive input from a user, wherein the input comprises a rotation of the device;
based on the rotation of the device, determine the device is in a landscape orientation; 

in response to the rotation of the device being in a clockwise direction, the phone application operating in the single display mode, and the determination that the device is in the landscape orientation, displaying the second user interface on the first display in the landscape orientation and displaying the first user interface on the second display in the landscape orientation, wherein a first user-selectable element of the user selectable elements changes position in the landscape orientation, and wherein a second user-selectable element of the user selectable elements changes size in the landscape orientation;
in response to the rotation of the device being in a counterclockwise direction, the phone application operating in the dual display mode, and the determination that the device is in the landscape orientation, displaying the first user interface on the first display and the second display in the landscape orientation; and 
in response to the rotation of the device being in a clockwise direction, the phone application operating in the landscape orientation mode, and the determination that the device is in the landscape orientation, displaying the first user interface on the first display and the second display in the landscape orientation.

22.	(Previously Presented) The system of claim 21, wherein in the first user interface and the second user interface present different content.

23.	(Previously Presented) The system of claim 22, wherein the second user interface is a child window of the first user interface.

24.	(Previously Presented) The system of claim 23, wherein the phone application remains in a single display mode during the change in the number of displays that are in view of the user.

25.	(Canceled) 

26.	(Canceled)

27.	(Currently Amended) The system of claim [[26]] 21, wherein, in the landscape orientation, the first arrangement of elements further comprises a third user-selectable element and a fourth user-selectable element.

28.	(Currently Amended) A non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to:
present a first user interface for a phone application on a first display and a second user interface on a second display, wherein the content is presented in a portrait , wherein the single display mode comprises a dialer mode or an in-call mode for the phone application and wherein the dual display mode comprises a call log mode for the phone application;
receive input from a user, wherein the input comprises a rotation of the device;
based on the rotation of the device, determine the device is in a landscape orientation; 
in response to the rotation of the device being in a counterclockwise direction, the phone application operating in the single display mode, and the determination that the device is in the landscape orientation, displaying the first user interface on the first display in the landscape orientation and displaying the second user interface on the second display in the landscape orientation;
in response to the rotation of the device being in a clockwise direction, the phone application operating in the single display mode, and the determination that the device is in the landscape orientation, displaying the second user interface on the first display in the landscape orientation and displaying the first user interface on the second display in the landscape orientation, wherein a first user-selectable element of the user selectable elements changes position in the second display mode, and wherein a second user-selectable element of the user selectable elements changes size in the second display mode;
in response to the rotation of the device being in a counterclockwise direction, the phone application operating in the dual display mode, and the determination that the 
in response to the rotation of the device being in a clockwise direction, the phone application operating in the landscape orientation mode, and the determination that the device is in the landscape orientation, displaying the first user interface on the first display and the second display in the landscape orientation.

29.	(Previously Presented) The non-transitory, computer-readable medium of claim 28, wherein in the first user interface and the second user interface present different content.

30.	(Previously Presented) The non-transitory, computer-readable medium of claim 29, wherein the second user interface is a child window of the first user interface.

	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 21 and 28 as a whole.  
 	At best the prior arts of record, specifically, Kirkup (US 2010/0007603) teaches a phone with first and second displays; depending on the direction of rotation, in landscape mode the different content of the first and second displays may remain the same or swap (Kirkup Fig. 6A); Kirkup further teaches another mode (Kirkup Fig. 6B) where, when the phone is moved into landscape orientation from a portrait orientation, the content of one screen takes up both 

	In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made,
knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 21 and 28 as a whole.

 	Thus, independent claims 1, 21 and 28 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Welch can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143